July 18, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 SONYA CHANDLER-ANDERSON, Appellant

NO. 14-13-00269-CV                          V.

    CHERYRL BEAUSOLEIL AND SUPERIOR GERIATRIC SERVICES,
                           Appellees
               ________________________________

     Today the Court heard its own motion to dismiss the appeal from the
judgment signed by the court below on February 11, 2012. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Sonya Chandler-Anderson.
      We further order this decision certified below for observance.